Title: To Thomas Jefferson from William Barret, 13 March 1821
From: Barret, William
To: Jefferson, Thomas


Sir
Richmond
13th March 1821
I am favored with yours of the 5th inst handing me an order on Capt Bernard Peyton for $750 which has been paid and will be placed to your credit on the bond—I am very sensible of the difficulty experienced thro’ out the County in raising money at this time, and feel much obliged by the arrangement you have made to place me in possession of the balance due on your bond—Nothing I assure you Sir but the urgeancy of the case would have induced me to trouble you at this time with this matterI am with sentiments of great respect Your Obt Hble ServtWilliam Barret